DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-12, 14-16, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 9-10  of U.S. Patent No. 10363577 in view of Fisher US-7942272). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims would have been an obvious modification to one of ordinary skill in the art in view of Fisher. 

Claims 1-3, 8-11, 14-16, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8910796 in view of Fisher US-7942272). Although the claims at issue are not identical, they are not the claims would have been an obvious modification to one of ordinary skill in the art in view of Fisher. 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9, 11-14, 19 are rejected under 35 U.S.C. 102(a) as being anticipated by Fisher (US-7942272).

Referring to claims 1, 5-6, 12. Fisher discloses a “Screen System”. See Figs. 1-18 and respective portions of the specification. Fisher further discloses a screen assembly for a vibratory screening machine, comprising a frame (12, 78) having a screen assembly mating surface (See Figs. 3, 13); and a screening surface (11, 75, Figs. 2, 14 ) supported by the frame, wherein the screen assembly mating surface (See Fig. 3) is configured to interface with a guide assembly mating surface (6) on a guide 

Referring to claims 2, 8-9, 11, 14, 19. Fisher further discloses a screen assembly for a vibratory screening machine, comprising a frame (12, 78) having a screen assembly mating surface (See Figs. 3, 13); and a screening surface (11, 75, Figs. 2, 14 ) supported by the frame, wherein the screen assembly mating surface (See Fig. 3) is configured to interface with a guide assembly mating surface (6) on a guide assembly of the vibratory screening machine such that the screen assembly is guided into a fixed position on the vibratory screening machine. Fisher further  discloses a screening apparatus (1), comprising: a first wall (7) and second wall member (7) opposite the first wall member having a compression assembly (27) attached thereto; a concave (bowed) support surface (65) located between the first and second wall members; a guide assembly (75, 87) having at least one mating surface; and a screen assembly having a support structure/frame (12) including a first side members (17) and a second side member (18) opposite the first side member and a bottom surface (See Fig. 3); and a screening surface (11, 75) attached to the frame between the first side member and the second side member,  and a guide surface configured to mate with at least one mating 

Referring to claim 7. Fisher discloses wherein the frame (78) is a semi-rigid perforated plate (See Fig. 14)

Referring to claim 13. Fisher discloses wherein the frame (78) is a semi-rigid perforated plate and the first and side members are side edges of the plate that are turned up to form flanges (79) (See Col. 12 l. 25-43). 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4,  8, 10, 14, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US-7942272).

Referring to claims 1, 3-4, 8, 10, 14, 15. Fisher further discloses a screen assembly for a vibratory screening machine, comprising a frame (12, 78) having a screen assembly mating surface (See Figs. 3, 13); and a screening surface (11, 75, Figs. 2, 14 ) supported by the frame, wherein the screen assembly mating surface (See Fig. 3) is configured to interface with a guide assembly mating surface (6) on a guide assembly of the vibratory screening machine such that the screen assembly is guided into a fixed position on the vibratory screening machine. Fisher further  discloses a screening apparatus (1), comprising: a first wall (7) and second wall member (7) opposite the first wall member having a compression assembly (27) attached thereto; 

Referring to claims 16, 20. Fisher discloses wherein predetermined concave shape is determined in accordance with a shape of a surface of the vibratory screening machine. It should be noted Fisher discloses wherein the screen assembly has a concave (bowed) shape and is forced against the concave (bowed) support surface. 

Referring to claim 17. Fisher discloses wherein at least two flanges (6a, 6b) have the shape of a tube or a box (See at Figs 4, 10). 

Referring to claim 18. Fisher doesn’t explicitly disclose wherein the screen includes at least two layers of woven mesh. It would have been obvious to one with ordinary skill in the art to modify the base reference to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/           Primary Examiner, Art Unit 3655